OpiNioN on Petition to Rehear
We have been presented with a petition to rehear which is as follows:
*114“That Court erred in not considering and rendering opinion upon Assignment No. 6 which, is evidenced by Brief lied apellante as the one and only assignment relied .upon for removal and dismissal of the cause, the only authorities cited being facts and law on this assignment.
“It will be seen that this Honorable Court gave specific consideration to all other assignments but made none to this determinative issue in the cause.”
There is no new authority cited, no argument made, and what we have quoted is in substance all that there is on this petition to rehear. Clearly under our rules such a petition is not sufficient. We have though gone to the record and find that Assignment No. 6 in the original assignment of errors is as follows:
“The Court erred in finding that plaintiff, J. R. Buchignani,'held title to the property set out in the pleadings, upon the stipulation theretofore filed, upon the pleadings of the defendants’ and upon the whole record in the cause, and. by its decree declaring the plaintiff, J. R. Buchignani, to be the lawful owner of said property with right of possession thereof, disregarding the plea of adverse possession and the further plea that the title of Buchignani was ehampertous upon the Stipulation of Pact before the Court and the briefs of law submitted to the Court, upon the law and facts of the case and in not dis- ■ missing the cause of J. R. Buchignani, upon the pleadings filed on behalf of the defendants, upon the Stipulation of Pacts, and upon the whole record of the cause then completed and in the bosom of the Court . under advisement. R. 8, 22, 27.”
We have again, in view of what is said above, re-read the opinion which was handed down herein. Upon read*115ing this opinion it is clear to ns that it answers the above assignment. This assignment embodies either by word or inference all of the questions rnlecl on in the original opinion. The answer to these various questions, as we have set them out in this opinion, is the answer to this assignment and constitutes the heart and gist of the entire lawsuit.
"We do not deem it necessary to write anything further on the matter. We feel that under the authorities as we see them and the record as presented to us that the correct disposition has been made of the case. It results that the petition to rehear will be overruled at the cost of the plaintiffs in error.